Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 2/9/2021, wherein claims 1-16 were amended. Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2016156418.
Regarding claim 1, WO2016156418 discloses a storage/transport assembly (See Figs. 4-8) comprising a first wall member (at 1A in Fig. 4) and a second wall member (at 1B in Fig. 4), and a cover (41); wherein the first and second wall members each comprise first, second and third panels, each adjacent pair of panels being hingedly arranged with respect to each other (as shown in Fig. 3A-3C); wherein the first and second wall members are capable of being flat packed when not in use (as shown in Fig. 1); wherein, in use, the first and second wall members provide upstanding walls about a generally rectangular cuboid storage/transport volume (as shown in Fig. 6), the first and third panels of one wall member being arranged in facing relationship with third and first panels of the other wall member to define said storage/transport volume (as shown in Fig. 6), the walls extending from feet (at 73/72 in Fig. 
Regarding claim 3, WO2016156418 discloses the upper surface of the cover is provided with upwardly directed lips (see lips between elements 45 and 43 in Fig. 7) which can engage with the feet of an additional cylindrical transport/storage assembly.
Regarding claim 5, WO2016156418 discloses the hinges enable the panels to be substantially rigid (see Fig. 4).
Regarding claim 11, WO2016156418 discloses the wall members are dimensioned such that the first and third and the second panels of the walls, respectively are dimensioned such that they correspond at least in width and in length such that they are capable of being placed about a pallet base when the feet contact the floor surface.
Regarding claim 15, WO2016156418 discloses the floor surface comprises a ground surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016156418 as applied to claim 1 above, in view of Elder (US 2011/0132801).
Regarding claim 2, WO2016156418 discloses the claimed invention except for the specifics of the cover. However, Elder teaches a storage/transport assembly (See Fig. 1) comprising a wall member (at 24 in Fig. 2) and a cover (at 26 in Fig. 2), wherein the cover has one or more downwardly directed channels (at 38 in Fig. 4) which limit movement of the upstanding lip surfaces of the walls upon placement of the cover on the walls, for the purpose of securely receiving the top edge of the wall member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover of WO2016156418 with one or more channels as taught by Elder in order to more securely hold the cover in place.
Regarding claim 9, WO2016156418 discloses the claimed invention except for the corrugation flutes being strengthened by the use of strengthening materials inserted into the corrugation flutes. However, Elder teaches a storage/transport assembly (See Fig. 1) comprising a wall member (at 24 in Fig. 2) being formed from corrugated material having reinforcing rods (44) within flutes (42) of the corrugated material for the purpose of providing reinforcement and strength while maintaining light weight. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 10, WO2016156418 discloses the claimed invention except for the specific material of the wall members. However, Elder teaches a storage/transport assembly (See Fig. 1) comprising a wall member (at 24 in Fig. 2) being formed from corrugated plastic material for the purpose of being light weight and high strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the wall members of WO2016156418 from a corrugated plastic material as taught by Elder in order to give higher strength and remain light weight.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016156418 as applied to claim 1 above, in view of Teixeira (US 4,838,418). WO2016156418 discloses the claimed invention except for the specific material of the wall members. However, Teixeira teaches a storage/transport assembly (See Fig. 1) comprising corrugated cardboard material coated with resin for the purpose of resisting damage from rough use while remaining economical to produce (column 1, lines 16-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall members of WO2016156418 to be formed from a corrugated cardboard with a resin coating as taught by Elder in order better resist damage from rough use while remaining economical to produce.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016156418 as applied to claim 1 above, in view of GB 2526704.
Regarding claim 12, WO2016156418 discloses the claimed invention except for the cover being manufactured from a thermo-formed plastics or resin impregnated fiber molded element. However, GB 
Regarding claim 16, WO2016156418 discloses the claimed invention except for the linking members. However, GB 2526704 teaches a transport and storage system comprising linking members for the purpose of linking adjacent systems to one another other horizontally or vertically one with respect to the other, by means of coupling holes, straps and latches arranged along edge portions of the systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of WO2016156418 with linking members as taught by GB 2526704 in order securely connect multiple assemblies together.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016156418 as applied to claim 1 above, in view of Noble et al. (US 5,862,917). WO2016156418 discloses the claimed invention except for the radiused corners between an upstanding edge and a top edge of each of the first and third panels. However, Noble teaches a storage/transport assembly (See Fig. 4) comprising first and second wall members (at 100 and 100 in Fig. 4), wherein the first and second wall members each have first, second and third panels, wherein the first and third wall panels are provided with radiused corners (See top right edge of left-most 100 in Fig. 4) between an upstanding edge and a top edge, for the purpose of assisting in connecting the wall members. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wall panels of WO2016156418 with radiused corners as taught by Noble in order allow for easier assembly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016156418 as applied to claim 1 above, in view of Iwata (US 2014/0008255). WO2016156418 discloses the claimed invention except for the aperture or cut-out within a wall panel. However, Iwata teaches a storage/transport assembly (See Fig. 1) comprising a wall panel (40) having apertures (45) for the purpose of assisting in holding the wall panel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a wall panel of WO2016156418 with an aperture as taught by Iwata in order allow for easier carrying of the wall panel. Furthermore, the aperture of WO2016156418-Iwata is fully capable of enabling access within the assembly through the open aperture.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735